DETAILED ACTION
Final Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 1-20 are rejected below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marino (U.S. PG Pub. 2019/0295125) in view of Spero (U.S. PG Pub. 20160195856) in view of Caulfield (U.S. PG Pub. 2019/0180499).


As to claims 1, 8 and 15, Marino teaches a method for environment personalization, the method comprising: initializing a profile of a user; defining a baseline within the profile of the user[0009]; tracking a plurality of user data[000]; storing the tracked plurality of user data in a tracked user database[0009]; and optimizing an environmental condition based on the tracked plurality of user data.  

As to claims 2, 9 and 16, Marino teaches wherein the profile of the user includes a photograph, a voice sample, a daily habit, and a user preference[0009].  

As to claims 3, 41 and 17, Marino teaches wherein the baseline is defined by the user within the profile of the user and is updated through the use of a machine learning algorithm[0009].  

As to claims 4, 11 and 18, Marino teaches wherein the plurality of user data is collected by one or more mobile and/or internet connected internet of things (IoT) devices[0032].  

As to claims 5, 12 and 19, Marino teaches wherein the plurality of user data is collected by an internet connected internet of things (IoT) camera, which is activated when a movement is detected in a field of view of the camera, and wherein a video analysis application programming interface (API) analyzes the plurality of user data collected by the camera[0009, 0071].  

As to claims 7, 14 and 20, Marino teaches wherein optimizing the environmental condition based on the tracked plurality of user data further comprises: learning a preference of the user based on the tracked plurality of user data[0009]; and  P201808319US01Page 24 of 28adjusting the environmental condition based on the learned preferences of the user[0100].

Marino teaches creating a user profile for a specific user.  The user may then create a baseline with in the profile when the profile is initialized.  After that a user’s habits are tracked and incorporated in user profile using machine learning. Although Marino can use the updated user profiles to control displays it does not specifically teach optimizing an environmental condition.  However, this is an obvious variation as taught by Spero as show below.  

As to claims 1, 8, and 18 Spero teaches optimizing an environmental condition based on the tracked plurality of user data [0093]


Therefore, it would have been obvious to one or ordinary skill in the art prior to the effective filing date to include the teachings of Spero into the system and methods of Marino.  The motivation to combine is that Spero teaches a using machine learning a control system can anticipate a user’s needs and operates smart home device in view of that[0093]. 



However, this is an obvious variation and is taught by Caulfield as follows:

As to claims 1, 8, and 18 Caulfield teaches teach the image recognition uses a convolution neural network[0181].


It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Marino and Spero with Caulfield since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  Specifically, the user identification as done by Caulfied could be in addition to or in lieu of the user identification of Marino and/or Spero.  The predictable result would be the user tracking and preference settings of the combination done with the user recognition as done by Caulfied.  





Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marino (U.S. PG Pub. 2019/0295125) in view of Spero (U.S. PG Pub. 20160195856) in view of Caulfield (U.S. PG Pub. 2019/0180499) in view of England (U.S. PG Pub. 2016/0162992).

Marino in view of Spero and Caulfield teaches most of the claimed invention, but fails to teach all the limitations of claims 6 and 13.  However, these are taught by England as follows: 

As to claims 6 and 13 England teaches wherein user data is stored in the tracked user database for a period of time defined by an administrative user within a web-accessible portal[0035].  Marino teaches a user profile that includes data that has been received via user tracking.  England teaches that user may modify a user profile.  Naturally if the user has access to the profile they are authorized to modify said profile. 

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of England into the system and method as disclosed by Marino in view of Spero.  The motivation to combine is that allowing a user to modify a user profile makes the system more customizable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119